United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-3187
                                   ___________

United States of America,             *
                                      *
            Plaintiff-Appellee,       *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Southern District of Iowa.
Raul Melecio-Rodriguez,               *
                                      * [PUBLISHED]
            Defendant-Appellant.      *
                                 ___________

                             Submitted: September 12, 2000

                                  Filed: November 3, 2000
                                   ___________

Before WOLLMAN, Chief Judge, LAY and BRIGHT, Circuit Judges.
                             ___________

PER CURIAM.

       Raul Melecio-Rodriguez was indicted for conspiracy to distribute
methamphetamine under 21 U.S.C. § 846 and illegally re-entering the United States
after deportation under 8 U.S.C. § 1326(a) and (b)(2). The two counts of the
indictment were severed and Melecio-Rodriguez was tried and found guilty on the
conspiracy charge.1 On appeal, Melecio-Rodriguez contends that the district court2


      1
       After his conviction, Melecio-Rodriguez entered a plea of guilty to Count 2 of
the Indictment, Unlawful Re-entry of a Deported Alien. No issues regarding the plea
committed reversible error when it allowed into evidence certain hearsay statements
regarding a pager number that the Government used to connect Melecio-Rodriguez to
the conspiracy.
                                        I.
      On May 19, 1998, Mark Trimble and Favricio Lujan were arrested for
possession of methamphetamine in Barstow, California, as they were headed for Des
Moines, Iowa. They agreed to cooperate with a controlled delivery of dummy drugs
to Lucio Brisceno in Des Moines. The investigation that followed uncovered a drug
conspiracy involving Melecio-Rodriguez as the supplier in California, various couriers
who transported the drugs, and Brisceno at the receiving end in Iowa. According to
witnesses, Melecio-Rodriguez would make the initial purchases of the drugs, add
“supplements,” make transportation and payment arrangements for the drugs and
couriers, and coordinate the exchanges between couriers and recipients. From
approximately October 1996 to December 1998, between 500 and 1000 pounds of
methamphetamine were transported from California for distribution in Iowa.

      At trial, the Government presented evidence about the details of the conspiracy.
The testimony that is the subject of this appeal was given by Officer Wade Wojewoda
and recounted hearsay statements given to him regarding a pager number that
coconspirators used to communicate with Melecio-Rodriguez.

      Before Officer Wojewoda took the stand, testimony by three Government
witnesses showed how members of the drug ring contacted Melecio-Rodriguez through
a pager number. These witnesses also provided information which, when combined




to Count 2 are raised in this appeal.
      2
        The Honorable Charles R. Wolle, United States Chief District Judge, Southern
District of Iowa.

                                         -2-
with corroborating phone records, proved that calls were made from the residence of
two coconspirators to a pager number in California.

       Coconspirator Brisceno testified that he lived at 1802 Mondamin in Des Moines
and that he frequently paged Melecio-Rodriguez in California to arrange for the drug
deals. Another coconspirator, Julio Angulo-Rodriguez, testified that he is Melecio-
Rodriguez’s cousin, that Melecio-Rodriguez resides in Fontana, California, and that
Melecio-Rodriguez has a son named Christian. Salvador Montes-Guzman testified that
he previously lived at 1802 Mondamin and that he had paged Melecio-Rodriguez to
arrange drug transactions. When asked to recall the number he used to page Melecio-
Rodriguez, Montes-Guzman recited “909-3,” but could not recall the rest of the
number. He also testified that prior to trial he had provided the pager number, along
with phone numbers, to the police.

      The next witness was a representative from U.S. West, who testified about the
phone records for 1802 Mondamin. The representative stated that between May 1998
and August 5, 1998, sixty calls were made from Brisceno’s telephone number at 1802
Mondamin, to (909) 342-1569, and that as many as eleven calls were made to that
number in one day. The court disallowed further evidence about the identity of the
person subscribed to (909) 342-1569 until the Government could present admissible
evidence to prove a connection between the telephone records and Melecio-Rodriguez.

       At this point, Officer Wade Wojewoda, a member of the Drug Enforcement
Agency Task Force, took the stand. Wojewoda testified that when Brisceno was
arrested, a piece of paper with the number (909) 342-1569 was found in his wallet.
Wojewoda also stated that Angelo-Rodriguez provided police with a pager number that
was listed under the name of Christian Angulo.3 On re-direct, Wojewoda testified that


      3
       Melecio-Rodriguez objected on hearsay grounds to the Government’s line of
questioning that identified Christian Angulo as Melecio-Rodriguez’s son. The district

                                         -3-
Montes-Guzman had stated in an interview that he had contacted Melecio-Rodriguez
at three different numbers, one of which was (909) 342-1569.4 Melecio-Rodriguez
objected to the testimony as hearsay under Federal Rule of Evidence 801(d)(2)(E).5
The district court overruled the objection and allowed Officer Wojewoda to testify
about the pager number Montes-Guzman provided and how it matched the number
found in Brisceno’s wallet.

      The Government’s last witness was a representative from PageMart Wireless,
who identified Christian Angulo as the subscriber for the pager number (909) 342-
1569. PageMart records showed the address for Christian Angulo in Fontana,
California.

                                          II.
A.    Hearsay Exception

       Under the Federal Rules of Evidence a statement is not hearsay if it “is offered
against a party and is . . . a statement by a coconspirator of a party during the course
and in furtherance of the conspiracy.” Fed. R. Evid. 801(d)(2)(E). Melecio-Rodriguez
argues, and the Government concedes, that the statement made by Montes-Guzman to



court sustained the objection.
      4
        The testimony that drew the objection and that is the subject of this appeal was
as follows:

      Q:     When you interviewed Salvador Montes [Guzman], did he
             provide you specific pager numbers?
      A:     Yes, he did.
      Q:     What pagers numbers did he provide?
      5
        Melecio-Rodriguez argued that the statement by Montes-Guzman was outside
of the time-frame of the conspiracy at issue.

                                          -4-
Officer Wojewoda regarding the pager number was inadmissible hearsay because it
was not made in furtherance of the conspiracy at issue. Although it acknowledges the
district court’s error, the Government argues that the error was harmless.

B.    Harmless Error

       This court reviews the evidentiary rulings of a district court for abuse of
discretion. See United States v. Ballew, 40 F.3d 936, 941 (8th Cir. 1994). We will
reverse “only when an improper evidentiary ruling affects the substantial rights of the
defendant or when we believe that the error has had more than a slight influence on the
verdict.” Id. (citation omitted). An error in admitting testimony may be harmless if the
testimony is corroborated by independent sources, or if it amounts to cumulative
evidence on matters already before the jury. See United States v. Ortiz-Martinez, 1
F.3d 662, 674 (8th Cir. 1993); Boone v. Moore, 980 F.2d 539, 542 (8th Cir. 1992).

      Melecio-Rodriguez argues that the district court committed reversible error by
allowing Officer Wojewoda to testify about the pager number. When Officer
Wojewoda took the stand, Melecio-Rodriguez contends there had been no testimony
by anyone connecting the pager number to him or to his son in California. Without
Officer Wojewoda’s testimony to establish that link, Melecio-Rodriguez reasons that
the Government’s case against him fundamentally was weakened. According to
Melecio-Rodriguez, Officer Wojewoda’s hearsay statements substantially affected the
case against him and prejudiced the minds of the jury.

       At trial, four witnesses testified about their first-hand knowledge of Melecio-
Rodriguez’s involvement in the conspiracy. In addition, two officers recounted
information uncovered by their investigation that implicated Melecio-Rodriguez in the
drug ring. Through properly admitted evidence, the jury learned about the type and
amounts of drugs Melecio-Rodriguez sent to Brisceno through couriers, the code names
he used, how he packaged the drugs and arranged for their transportation, how he paid

                                          -5-
the couriers, and the channels through which he received payment for the drugs. In
addition to these details, and before Officer Wojewoda took the stand, witnesses
explained how they would communicate with Melecio-Rodriguez through his pager.

      Considering this evidence, any particular information about the pager number
revealed by Officer Wojewoda’s hearsay testimony was “cumulative.” We do not
believe that the information Officer Wojewoda recounted from an interview with
Montes-Guzman substantially affected the case against Melecio-Rodriguez or
prejudiced the minds of the jury.

      For these reasons, we find that the district court did not commit reversible error
when it allowed the hearsay testimony of Officer Wojewoda into evidence.

                                     III.
      We AFFIRM the district court’s conviction of Melecio-Rodriguez.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -6-